         Case 4:20-cv-00199-BRW Document 15 Filed 09/09/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ZAYZHON THOMPSON                                                                  PETITIONER

v.                               NO. 4:20-cv-00199 BRW

DEXTER PAYNE, Director of the                                                   RESPONDENT
Arkansas Division of Correction

                                              ORDER

       I have received findings and a recommendation from Magistrate Judge Patricia S. Harris.

No objections have been filed. After a careful, de novo review of the record, I approve and adopt

the findings and recommendation in all respects.

       The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed by petitioner

Zayzhon Thompson is dismissed. All requested relief is denied, and judgment will be entered for

respondent Dexter Payne. In accordance with Rule 11(a) of the Rules Governing §2254 Cases in

the United States District Courts, a certificate of appealability is also denied because Davis

cannot make a “substantial showing of the denial of a constitutional right.” See 28 U.S.C. §

2253(c)(2).

       IT IS SO ORDERED this 9th day of September, 2020.

                                                 Billy Roy Wilson______________
                                                 UNITED STATES DISTRICT JUDGE
